Citation Nr: 1709974	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk in excess of 40 percent from February 26, 2007 to September 19, 2007, in excess of 20 percent from November 1, 2007 to April 21, 2010, in excess of 20 percent from August 1, 2010 to September 17, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from May 1997 to August 2001.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

The Veteran requested to be afforded a Board hearing on her April 2010 VA Form 9, scheduled for February 13, 2017.  However, in January 2017, the Veteran withdrew her hearing request.  The Board finds that this hearing request has been adequately withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(e) (2016).  

This appeal is contained entirely in the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board finds that the issue of entitlement to a TDIU prior to September 17, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From February 26, 2007 to September 19, 2007, the Veteran's lumbar degenerative disk disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  From November 1, 2007 to April 21, 2010, the Veteran's lumbar degenerative disk disease was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  From August 1, 2010 to September 17, 2015, the Veteran's lumbar degenerative disk disease was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, but it did not manifest by unfavorable ankylosis of the entire thoracolumbar spine.

4.  Since September 17, 2015, the Veteran's lumbar degenerative disk disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

5.  The Veteran's TDIU due to service-connected lumbar degenerative disk disease is a service-connected disability that is currently rated at 40 percent, and her total service-connected disabilities have a combined disability rating of 80 percent as of September 17, 2015.  

6.  The Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  From February 26, 2007 to September 19, 2007, the criteria for an evaluation in excess of 40 percent for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From November 1, 2007 to April 21, 2010, the criteria for an evaluation in excess of 20 percent for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243.

3.  From August 1, 2010 to September 17, 2015, the criteria for an evaluation of 40 percent, but no higher, for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243.

4.  Beginning September 17, 2015, the criteria for an evaluation in excess of 40 percent for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243.

5.  The criteria for the award of a TDIU have been met since September 17, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letters in June 2007, March 2009, and October 2010.  See 38 U.S.C.A. § § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.

The Veteran has been provided VA examinations adequate to decide the issue at this time and Correia is not an issue in this case.  See 38 C.F.R. § 3.159(c); 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

The functional loss may also be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine under Diagnostic Codes 5235-5242 were revised.  Under these regulations, a spine disability is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The Board will refer to the Veteran's degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 as a "low back disability" and consider all applicable criteria for evaluating the disability rating.

A 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Disabilities of the spine can also be rated under Diagnostic Code 5243 when intervertebral disc syndrome is present.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Intervertebral disc syndrome warrants a 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran is assigned ratings of 20 and 40 percent based on limitation of motion of her lumbar spine disorder, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Analysis

The Veteran has submitted written statements describing how she can no longer work out, is limited in how long she can sit or stand or walk, and how she experiences pain when she moves her lower back and lifts objects.  In August 2007, her husband submitted a buddy statement and reported that the Veteran is unable to walk any appreciable distance.  In the letter, her husband stated that her doctor strongly recommended that she not drive her vehicle.  He also stated that on two occasions in 2007 (prior to him submitting his letter), he had to leave work early and come home to help his wife because the pain she was experiencing was so severe.  The Veteran filed her present increased rating claim in August 2007.

The Board is evaluating the Veteran's increased rating claim in separate stages.   Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco, 7 Vet. App. at 58.  On September 19, 2007 and April 21, 2010, respectively, the Veteran underwent surgery on her lumbar spine.  Accordingly, due to these surgeries, the Veteran was assigned a temporary 100 percent disability rating from September 19, 2007 to November 1, 2007 and from April 21, 2010 to August 1, 2010.  During these periods, the Veteran received the maximum benefits allowed, and therefore, these periods will not be discussed. 

Period: February 26, 2007 to September 19, 2007

The Veteran contends that her service-connected lower back disability warrants a rating higher than 40 percent from February 26, 2007 to September 19, 2007.  

The Veteran's VA treatment records show continuous complaints that relate to her lower back pain.  However, in a May 2007 VA medical treatment record, the examiner noted that the Veteran contacted her neurosurgeon who noted that no surgical intervention was required.  She received steroid injections, and her lower back disability symptoms resolved.  During that examination, the Veteran was pain free and was not taking any medications.  She was not participating in any formal physical therapy that focused on her lower back disability, and the examiner noted the Veteran was responding well to the lumbar epidural steroid injections. 

However, in August 2007, MRI findings of her lower back disability revealed a huge disc herniation with extrusion and probable sequestration.  The disc originated at the L3-L4 level and extruded superiorly and right laterally.  The MRI also indicated, among other things, the Veteran had a fairly prominent bony canal and neural foraminal narrowing.  Her private treating doctor opined that the Veteran needed surgical consultation for said findings.  

In September 2007, the Veteran underwent a lumbar microdisckectomy at the L3-L4, right region.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a rating higher than 40 percent from February 26, 2007 to September 19, 2007 is not warranted.  As it relates to Diagnostic Code 5235, the Veteran's treatment records did not indicate she met the criteria to satisfy a disability rating of 50 percent.  In order to satisfy the criteria of a 50 percent rating for Diagnostic Code 5235,  there must be unfavorable ankylosis of the entire thoracolumbar spine.  Her treatment records did not indicate she had unfavorable ankylosis of the entire thoracolumbar spine.  Additionally,  her treatment records, although limited, indicated that she was pain free during examination and was not taking any medications in May 2007.  Furthermore, her examiner noted that she was responding well to her lumbar epidural steroid injections.  Regarding Diagnostic Code 5243, during this period, her records do not indicate the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  

The Board has considered the Veteran's functional limitation due to pain, weakness, fatigue, and incoordination, but a rating higher than 40 percent requires the presence of ankylosis, and in this case, there is no evidence of any ankylosis from February 26, 2007 to September 19, 2007.  See DeLuca, 8 Vet. App. 202 (1995).

Period: November 1, 2007 to April 21, 2010

The Board finds that a rating higher than 20 percent is not warranted from November 1, 2007 to April 21, 2010.  

In a March 2008 VA examination, the examiner noted that the Veteran had no bedbound episodes relating to her lumbar spine, in the past 12 months, besides surgery.  The Veteran indicated that her lumbar pain was a 2 out of 10, and her pain was intermittent throughout the week.  She indicated that she had weakness and stiffness to the lumbar spine.  She further reported to the examiner that flare-ups of pain would increase only to a 4 at least two to three times per month.  She experienced additional limitation of motion with painful flare-ups, and she took Tylenol to help alleviate her symptoms.  

During her examination, the Veteran's flexion was zero to 90 degrees with mild pain, extension was zero to 18 degrees with mild pain, lateral flexion was zero to 20 degrees bilaterally with pain on the right, and rotation was zero to 20 degrees bilaterally with pain on the right.  The Veteran had an increase in pain but no decrease in range of motion with repetitive testing.  She also had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of her lumbar spine. 

During an April 2009 VA examination, the Veteran's forward flexion was zero to 80 degrees (pain exhibited at 80 degrees), extension was zero to 25 degrees (pain exhibited at 25 degrees), right lateral flexion was 20 degrees (pain exhibited at 20 degrees), left lateral flexion was 25 degrees, and rotation was 25 degrees bilaterally. 

During this examination, she reported that her pain at that time was only a 3 on a scale of 1 to 10, and her pain was brought on by physical activity.  The Veteran also reported experiencing an eight day incapacitating episode in March 2009 due to her lower back disability.  In support of this claim, her private treatment records indicate that she went to the emergency room on March 1, 2009 due to symptoms associated with her low back disability.  She was prescribed Vicodin, Flexeril, and Motrin.  

A July 2009 MRI revealed multilevel lumbar spondylosis, most severe at L2-S1 with severe L3-L5 central canal and neural foraminal stenosis. 

In September 2009, her private treatment records indicated her left lateral flexion was zero to 30 degrees and her right lateral flexion was zero to 20 degrees.  She exhibited pain upon examination.  

In October 2009, her private treatment records indicated her left lateral flexion was zero to 30 degrees and her right lateral flexion was zero to 30 degrees.  She again exhibited pain upon examination.  

In January 2010, her private treatment records indicated her left lateral flexion was zero to 30 degrees and her right lateral flexion was zero to 30 degrees.  She again exhibited pain upon examination.  She later received steroid injections in February 2010 from a private doctor.

She underwent surgery on her lumbar spine again in April 2010.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a rating higher than 20 percent is not warranted from November 1, 2007 to April 21, 2010.  

The Veteran did not have, at any time from November 1, 2007 to April 21, 2010, forward flexion of 30 degrees or less, ankylosis, or incapacitating episodes of at least 4 weeks in a 12 month period.  Diagnostic Code 5237 indicates that in order for a disability to warrant a 40 percent disability rating, the (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; Diagnostic Codes 5235-5243.  Here, the medical record indicates that the Veteran's forward flexion was, at worst, zero to 80 degrees in April 2009 despite the fact that she suffered an eight day incapacitation due to her lower back disability a month earlier.  On most of her examinations during this period, her left and right lateral flexions were within normal limits, although she exhibited pain upon examination.  Accordingly, a rating disability of 40 percent under Diagnostic Code 5235 is not warranted. 

Additionally, the Board has considered the Veteran's functional limitation due to pain, weakness, fatigue, and incoordination, but there's no clinical evidence that the Veteran's pain caused limitation of motion to such an extent that her forward flexion was limited to 30 degrees during the period under consideration.  See DeLuca, 8 Vet. App. 202 (1995).

Regarding the Veteran's incapacitating episode in March 2009, the record indicates that her incapacitating episode does not satisfy the criteria of a disability rating of 40 percent for Diagnostic Code 5243.  Diagnostic Code 5243 requires a Veteran to have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Here, the Veteran suffered an eight day incapacitating episode in March 2009.  The length of this episode does not meet the "at least 4 weeks but less than 6 weeks during the past 12 months" criteria of Diagnostic Code 5243.  The record does not indicate the Veteran had any other incapacitating episodes during this period.  During her March 2008 VA examination, she reported that she had not had any bedbound incapacitating episodes.  Accordingly, a disability rating of 40 percent under Diagnostic Code 5243 is not warranted. 




Period: August 1, 2010 to September 17, 2015

The Veteran's private treatment records from May 2010 indicate that she reported feeling great approximately two weeks after her April 2010 lower back surgery.
Other than these treatment records, there were no other medical treatment records  submitted that show a worsening of symptoms or findings regarding the Veteran's low back disability until September 2015.

In September 2015, the Veteran underwent a VA examination of her lumbar spine.  The examiner indicated diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, sacroiliac weakness, spinal fusion, spinal stenosis, and spondylolisthesis.  The Veteran's functional limitations and range of motion were: (1) zero to 20 degrees on forward flexion, (2) zero to zero degrees on extension, (3) zero to 5 degrees on right lateral flexion, (4) zero to 5 degrees on left lateral flexion, (5) zero to 5 degrees on right lateral rotation, and (6) zero to 5 degrees on left lateral rotation. 

She also indicated that she had an incapacitating episode where she was on bed rest for a total duration of at least two weeks but less than four weeks during the past twelve months.  She further reported having flare-ups of her lumbar spine with prolonged sitting, standing, and walking.  She also reported that lifting small weighted items can cause flare-ups in her lumbar spine.  She stated that she had functional impairment of no lifting, bending, extending, walking, standing, sitting, and difficulty sleeping.   

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that a rating of 40 percent, but no higher, is warranted from August 1, 2010 to September 17, 2015.

Diagnostic Code 5237 indicates that in order for a disability to warrant a 40 percent disability rating, the (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; Diagnostic Codes 5235-5243.  Here, the Veteran's examination findings indicate the Veteran's forward flexion was zero to 20 degrees.  These findings fit squarely within the criteria required to satisfy a 40 percent disability rating for Diagnostic Code 5237.  The examiner also found that the Veteran did not have ankylosis, so a disability rating of 50 percent is not warranted.  In order to satisfy the criteria of a 50 percent disability rating for Diagnostic Code 5237, there has to be unfavorable ankylosis of the entire thoracolumbar spine. 

The Board also considered Diagnostic Code 5243 in evaluating the Veteran's disability.  In order to satisfy the criteria of a 40 percent disability rating, Diagnostic Code 5243 requires a Veteran to have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Here, the Veteran reported having only one two week incapacitating episode within the past 12 months (prior to the September 2015 examination).  Accordingly, the Veteran does not meet the 40 percent disability rating criteria of Diagnostic Code 5243, and therefore, no higher rating can be assigned based on this rating criteria.  

The Veteran was also unable to perform repetitive use testing due to pain and fatigue.  The examiner also found that pain, fatigue, lack of endurance, and incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time and with flare-ups.  Although this indicates very severe limitation of motion, a higher rating still cannot be assigned under DeLuca or 38 C.F.R. § 4.59 (2016) because a higher disability rating requires ankylosis.  Here, the examiner indicated the Veteran does not have ankylosis of the thoracolumbar spine.  

The Board resolves reasonable doubt in the appellant's favor and acknowledges that while her thoracolumbar motion had measurably worsened by September 17, 2015, it likely had worsened to that severity prior to the actual date of the examination.  Prior to this examination, the Veteran had not been given a VA examination of her lumbar spine since April 2009.  Taking into consideration the Veteran's lay statements regarding the unchanging severity of her back disability throughout this period, the Board accepts that a 40 percent rating, but no higher, from August 1, 2010 to September 17, 2015 is warranted. 

Period: Since September 17, 2015

As mentioned above, in September 2015, the Veteran had a VA examination.  During this examination, the examiner found the claimant exhibited (1) zero to 20 degrees on forward flexion, (2) zero to zero degrees on extension, (3) zero to 5 degrees on right lateral flexion, (4) zero to 5 degrees on left lateral flexion, (5) zero to 5 degrees on right lateral rotation, and (6) zero to 5 degrees on left lateral rotation.  Looking to the VA rating criteria regulations for limitations of motion, the Veteran's VA examination showed a thoracolumbar forward flexion of 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  As mentioned above, the Veteran reported having only one two week incapacitating episode within the past 12 months (prior to the September 2015 examination), and these statements do not satisfy the criteria to meet a 60 percent disability rating under Diagnostic Code 5243.  The Veteran has not experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Veteran was not able to perform repetitive use testing with at least three repetitions because the Veteran reached a level of pain and fatigue that made it impossible for the Veteran to complete the range of motion portion of the examination.  Still, the examiner opined the Veteran did not have ankylosis of the thoracolumbar spine which is the criteria needed to satisfy a disability rating of 50 percent for Diagnostic Code 5237.  Although these are severe symptoms, they still do not trigger the application of DeLuca and 38 C.F.R. § 4.59 because a higher rating requires the Veteran to have ankylosis, and the examiner indicated she did not have ankylosis.

After having carefully reviewed the evidence of record, the Board finds that a rating higher than 40 percent is not warranted since September 17, 2015.  

The Board has also considered whether additional, separate ratings for neurological manifestations of the Veteran's low back disability can be assigned.  Associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Veteran has denied having any bowel or bladder impairment, and therefore these symptoms are not at issue.  The Veteran has alleged pain and numbness in her lower extremities.  

In a February 2016 rating decision, the Veteran was granted service connection for lumbar radiculopathy, right lower extremity [sciatica] associated with degenerative disk disease of the lumbar spine, and received an increased rating for left lower extremity [sciatica] associated with degenerative disk disease of the lumbar spine.  She was assigned a 20 percent evaluation for each extremity due to bilateral sensory deficits under Diagnostic Code 8520, which allows for a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.   38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).   

She was also granted service connection for lumbar radiculopathy of the right and left lower extremities [femoral] associated with degenerative disk disease of the lumbar spine, for which she was assigned a 20 percent evaluation for each extremity due to bilateral sensory deficits under Diagnostic Code 8526, which allows for a 20 percent rating for moderate incomplete paralysis of the femoral nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The Veteran's associated lower extremities neurological impairments have therefore been evaluated, and she has not expressed any disagreement with the assignment of these ratings or the effective dates assigned for these additional impairments.  The Board therefore finds that these issues are not before the Board.  

For all of the stages discussed above, the Board has considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or maligned joint [].'").  In this case, however, the Veteran has already been assigned more than the minimum compensable rating for the lumbar spine.  Furthermore, pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  The Board finds the preponderance of the evidence does not indicate that such further functional loss exists so that a rating any higher than 20 percent can be assigned on the basis of pain alone.  

The Board also considered the Veteran's lay statements regarding the functional impact of her service-connected lumbar spine disorder.  The Veteran is competent to report her own observations with regard to the severity of her low back disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that her lumbar pain made almost any extended activity, such as walking, sitting, overhead reaching, driving, or carrying objects more difficult.  These statements are credible and consistent with the rating assigned.  The occurrence of lumbar pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues her symptomatology is more severe than shown on evaluation, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that the preponderance of the evidence shows that the highest ratings that can be assigned are ratings of 40 percent from February 26, 2007 to September 19, 2007, 20 percent from November 1, 2007 to April 21, 2010, and 40 percent from August 1, 2010 to the present.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  For the periods where the Board increased her disability rating, the Board resolves reasonable doubt in the appellant's favor.  However, during the staged periods where the Board did not increase her disability rating, the Board finds that the preponderance of the evidence is against an assignment of a higher rating.  Accordingly, during those periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016); See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture due to the low back disorder as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  The Veteran's symptoms for her low back disability are pain, weakness, and a decreased range of motion. Pain, weakness, and decreased range of motion are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Codes 5003, 5235-5243.  The expected physical impact of such symptoms would include decreased mobility, including impairment of the Veteran's ability to engage in physical activity.  The Veteran reported that she can no longer work out, is limited in how long she can sit or stand, and she experiences pain when she moves her lower back and lifts objects.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain on usage, including while doing an activity, is an expected symptom to be associated with a low back disorder, and it does not present an exceptional or unusual disability picture.  There is no evidence of any further impairment outside of the norm for this disorder or which would not be contemplated by the rating criteria.  Although the Veteran underwent two surgeries and reported one 8 day incapacitating episode and one 2 week incapacitating episode during the period on appeal, the rating criteria still adequately accommodates this clinical picture.  

The Board considered the combined effects of all of her service-connected disabilities, which, in addition to the low back disability, include lumbar radiculopathy of the right and left lower extremities [sciatica] associated with degenerative disk disease, lumbar radiculopathy of the right and left lower extremities [femoral] associated with degenerative disk disease, chronic bursitis of the right elbow (major), and lower back scars associated with a status post lumbar microdisckectomy for degenerative disk disease.  The Board acknowledges the Veteran's assertions at the September 2015 VA examination that she is unable to work for more than an hour; she cannot sit, stand, or walk for more than a few minutes; and she cannot reach above her head or bend down to pick things up.  The Board does not find that an impaired ability to sit, stand, walk, bend, or reach falls outside of the norm for the type of disabilities the Veteran is currently service-connected for, and that it does not constitute an unusual or exceptional disability picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule and are adequately compensated by the ratings she has been assigned, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, the assignment of an extraschedular disability rating is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 54.

However, the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to her low back disability and other service-connected disabilities prior to September 17, 2015.  This is the subject of the remand below.

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  

The law provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The Veteran is service-connected for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4, evaluated as 40 percent disabling from September 17, 2015; right lower extremity [sciatica] lumbar radiculopathy, evaluated as 20 percent disabling from September 17, 2015; left lower extremity [sciatica] lumbar radiculopathy, evaluated as 20 percent disabling from September 17, 2015; right lower extremity [femoral] lumbar radiculopathy, evaluated as 20 percent disabling from September 17, 2015; left lower extremity [femoral] lumbar radiculopathy, evaluated as 20 percent disabling from September 17, 2015; chronic bursitis, right elbow [major], evaluated as 0 percent disabling from August 16, 2001; and lower back scars from lumbar microdiskectomy, evaluated as 0 percent disabling from April 22, 2009.  The Veteran has a total evaluation of 80 percent from September 17, 2015.  Accordingly, since September 17, 2015, she meets the schedular criteria for a TDIU. 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this case, the Board acknowledges that the Veteran's file does not show she has the physical aptitude for any employment.  In the Veteran's September 2015 VA examination, the Veteran asserted that she cannot work for more than an hour, she cannot sit or stand for more than a few minutes, and she cannot reach above or bend down to pick up things.  The examiner opined that no matter the job, the Veteran could not work a full day.  He further opined the Veteran is unable to have the stamina or work with the pain level any job would induce.  

Accordingly, the Board finds that the evidence supports a grant of TDIU from September 17, 2015.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The issue of entitlement to a TDIU prior to September 17, 2015 is the subject of the remand below.  


ORDER

Entitlement to an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk in excess of 40 percent from February 26, 2007 to September 19, 2007 is denied.

Entitlement to an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk in excess of 20 percent from November 1, 2007 to April 21, 2010 is denied.

Entitlement to an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk of 40 percent, but no higher, from August 1, 2010 to September 17, 2015 is granted, subject of the laws and regulations governing the payment of VA compensation.

Entitlement to an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk in excess of 40 percent from September 17, 2015 is denied.

Entitlement to a TDIU from September 17, 2015, is granted, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

In a March 2008 rating decision, the Veteran was granted an increased rating for degenerative disk disease, lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk, which was 20 percent disabling and was increased to 40 percent disabling effective February 26, 2007.  An evaluation of 100 percent was temporarily assigned effective September 19, 2007, based on surgical treatment.  A 20 percent evaluation was then assigned from November 1, 2007.  Her evaluation of chronic bursitis of the right elbow was continued as 0 percent disabling.  

In a November 2009 rating decision, the Veteran was service-connected for lumbar radiculopathy of the right lower extremity, evaluated as 10 percent disabling, effective January 2, 2009.  She was also service-connected for scars of her lower back with an evaluation of 0 percent effective April 22, 2009.  

In a January 2011 rating decision, the Veteran's rating for her degenerative disk disease of the lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk was temporarily increased to 100 percent disabling, effective April 21, 2010, based on surgical treatment.  She was assigned a 20 percent evaluation for that disability from August 1, 2010.  She was also service-connected for left lower extremity lumbar radiculopathy, evaluated as 0 percent disabling, effective January 19, 2010.  

In a February 2016 rating decision, the Veteran's rating for her degenerative disk disease of the lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk was increased from 20 percent to 40 percent disabling, effective September 17, 2015.  Her service-connected left lower extremity [sciatica] lumbar radiculopathy was increased to 20 percent, effective September 17, 2015.  She was service-connected for right lower extremity [sciatica] lumbar radiculopathy with an evaluation of 20 percent disabling, effective September 17, 2015.  She was also service-connected for the right and left lower extremities [femoral] lumbar radiculopathy with an evaluation of 20 percent disabling, respectively, effective September 17, 2015. 

The Board currently increases her evaluation to 40 percent for the period of August 1, 2010 to September 17, 2015 for her degenerative disk disease of the lumbar spine at L3-L4 and L4-L5, status post lumbar microdiskectomy at L3-L4 for herniated disk.  The Veteran has been assigned a TDIU for her low back disability since September 17, 2015. 

In an August 2007 medical treatment record, the Veteran reported that she worked a full-time sedentary job.  However, by May 2009, her private treating neurologist opined the Veteran was not able to return to work because she has permanent numbness in her lower right extremity due to her low back disability.   

In this case, while the Veteran was not eligible for a schedular total disability evaluation based on individual unemployability prior to September 17, 2015, the evidence nevertheless indicates that prior to this date, her service-connected low back disability and other disorders may have prevented her from following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Board is precluded from assigning an extraschedular total disability evaluation based on individual unemployability in the first instance.  Given that the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to her low back disability and other service-connected disabilities prior to September 17, 2015, the Board remands this issue to the agency of original jurisdiction for referral to the Director of the Compensation Service for consideration as to whether an extraschedular total disability evaluation based on individual unemployability is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).
Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities from February 26, 2007 to September 17, 2015 to the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).

The Director must provide an adequate statement of the reasons or bases for all determinations.  All determinations must provide the precise basis for the decision so as to permit appellate review by the Board.  The Director must analyze in writing the probative value of the evidence, account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

2.  After the development requested has been completed, conduct any further development indicated.  Ensure that the Director documented consideration of all relevant records in Virtual VA and VBMS, and that all reports are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


